 


109 HR 6330 IH: To designate the facility of the United States Postal Service located at 152 North 5th Street in Laramie, Wyoming, as the 
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6330 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mrs. Cubin introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To designate the facility of the United States Postal Service located at 152 North 5th Street in Laramie, Wyoming, as the Gale W. McGee Post Office. 
 
 
1.Gale W. McGee Post Office 
(a)DesignationThe facility of the United States Postal Service located at 152 North 5th Street in Laramie, Wyoming, shall be known and designated as the Gale W. McGee Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Gale W. McGee Post Office. 
 
